

EXECUTION VERSION

This Guaranty is subject to the terms of a Subordination and Intercreditor
Agreement (the “Intercreditor Agreement”) dated as of July 17, 2007 by and among
BHC Interim Funding II, L.P. (“BHC”), Wells Fargo Bank, National Association
(“Wells Fargo”), acting through its Wells Fargo Business Credit operating
division, the Borrower and the Guarantors, which Intercreditor Agreement is
incorporated herein by reference. Notwithstanding any statement to the contrary
in this Guaranty, (i) no payment on account of principal, interest, fees or
other amounts shall become due or be paid except in accordance with the terms of
the Intercreditor Agreement, and (ii) any security interest, lien, pledge or
encumbrance granted to BHC shall be subordinate to the security interest, lien,
pledge or encumbrance granted to Wells Fargo and shall be enforceable only in
accordance with the terms of the Intercreditor Agreement until such time when
the Senior Debt (as defined in the Intercreditor Agreement) has been paid in
full.
 
CONTINUING UNCONDITIONAL GUARANTY
(Corporate Guarantors)
 
WHEREAS, Airgate International Corporation, a New York corporation, as borrower
(“Borrower”) and the Guarantors (as defined in the Loan Agreement), from time to
time party thereto are entering into that certain Loan and Security Agreement
dated as of July 17, 2007 (as may be amended, restated, supplemented or
otherwise modified from time to time, the “Loan Agreement”; all capitalized
terms used herein shall have the same meanings ascribed to them in the Loan
Agreement unless otherwise expressly stated) with BHC INTERIM FUNDING II, L.P.,
a Delaware limited partnership (the “Lender”), pursuant to which Lender is
concurrently making a secured term loan to Borrower (the “Term Loan”); and
 
WHEREAS, Lender has required that each Guarantor, execute and deliver this
Continuing Unconditional Guaranty (this “Guaranty”) to Lender as a condition
precedent to making the Term Loan to Borrower pursuant to the Loan Agreement;
and
 
WHEREAS, each Guarantor is an Affiliate of Borrower and therefore such Guarantor
will directly or indirectly receive certain benefits from the credit
accommodations hereinabove described and is therefore willing to guaranty the
prompt payment and performance of the Obligations (as such term is hereinafter
defined) of Borrower, on the terms set forth in this Guaranty.
 
NOW, THEREFORE, for value received and in consideration of Lender’s execution of
the Loan Agreement and making of the Term Loan to Borrower, the undersigned
irrevocably, absolutely and unconditionally guarantees (i) the full and prompt
payment when due, whether at maturity or earlier, by reason of acceleration or
otherwise, and at all times thereafter, of all of the indebtedness and
obligations of every kind and nature of Borrower to Lender, or any parent,
affiliate or subsidiary of Lender (the term “Lender” as used hereafter shall
include such parents, affiliates and subsidiaries), pursuant to the terms of the
Loan Agreement and the other Loan Documents, and whether principal, interest,
fees, costs, expenses or otherwise (including, without limitation, any interest,
fees or reasonable expenses accruing following the commencement of any
insolvency, receivership, reorganization or bankruptcy case or proceeding
relating to Borrower, whether or not a claim for post-petition interest, fees or
expenses is allowed in such case or proceeding), howsoever created, arising or
evidenced, whether direct or indirect, absolute or contingent, joint or several,
now or hereafter existing, or due or to become due, and howsoever owned, held or
acquired by Lender, whether through discount, overdraft, purchase, direct loan
or as collateral or otherwise; and (ii) the prompt, full and faithful discharge
by Borrower of each and every term, condition, agreement, covenant,
representation and warranty now or hereafter made by Borrower to Lender under
the Loan Agreement and the other Loan Documents (as such term is defined in the
Loan Agreement) (all such indebtedness and obligations being hereinafter
referred to as the “Obligations”). For sake of clarity, the Obligations shall
include all “Obligations” as defined in the Loan Agreement. Each Guarantor
further agrees to pay all reasonable out-of-pocket costs and expenses,
including, without limitation, all court costs and reasonable attorneys’ and
paralegals’ fees paid or incurred by Lender in collecting all or any part of the
Obligations from, or in prosecuting or defending any action against, any
Guarantor or any other guarantor of all or any part of the Obligations. All
amounts payable by any Guarantor under this Guaranty shall be payable upon
demand by Lender and shall be made in lawful money of the United States, in
immediately available funds.
 

--------------------------------------------------------------------------------


 
SECTION 1.  No Fraudulent Conveyance. Notwithstanding any provision of this
Guaranty to the contrary, it is intended that this Guaranty, and any liens and
security interests granted by each Guarantor to secure this Guaranty, do not
constitute a “Fraudulent Conveyance” (as defined below). Consequently, each
Guarantor agrees that if this Guaranty, or any liens and security interests
securing this Guaranty, would, but for the application of this sentence,
constitute a Fraudulent Conveyance, this Guaranty and each such lien and
security interest shall be valid and enforceable only to the maximum extent that
would not cause this Guaranty or such lien and security interest to constitute a
Fraudulent Conveyance, and this Guaranty or the other Loan Documents providing
for such liens and security interests shall automatically be deemed to have been
amended accordingly at all relevant times. For purposes hereof, “Fraudulent
Conveyance” means a fraudulent conveyance under Section 548 of the Bankruptcy
Code (as hereinafter defined) or a fraudulent conveyance or fraudulent transfer
under the provisions of any applicable fraudulent conveyance or fraudulent
transfer law or similar law of any state, nation or other governmental unit, as
in effect from time to time.
 
SECTION 2.  Unconditional Guaranty. Each Guarantor hereby agrees that, except as
hereinafter provided, its obligations under this Guaranty shall be irrevocable,
absolute and unconditional, irrespective of (i) the validity or enforceability
of the Obligations or any part thereof, or of any promissory note or other
document evidencing all or any part of the Obligations, (ii) the absence of any
attempt to collect from Borrower or any other guarantor all or any part of the
Obligations or other action to enforce the same, (iii) the waiver or consent by
Lender with respect to any provision of any instrument evidencing the
Obligations, or any part thereof, or any other agreement heretofore, now or
hereafter executed by Borrower or any other guarantor, and delivered to Lender,
(iv) failure by Lender to take any steps to perfect and maintain its security
interest in, or to preserve its rights, title or interest in and to, any
security or collateral for the Obligations, (v) the existence or nonexistence of
any defenses which may be available to Borrower or any other guarantor with
respect to all or any part of the Obligations, (vi) the institution of any
proceeding under Chapter 11 of Title 11 of the United States Code (11 U.S.C.
§ 101 et seq.), as amended (the “Bankruptcy Code”), or any similar proceeding,
by or against Borrower or any other guarantor or Lender’s election in any such
proceeding of the application of Section 1111(b)(2) of the Bankruptcy Code,
(vii) any borrowing or grant of a security interest by Borrower, as
debtor-in-possession, under Section 364 of the Bankruptcy Code (or use of cash
collateral under Section 363 of the Bankruptcy Code), (viii) the disallowance,
under Section 502 of the Bankruptcy Code, of all or any portion of Lender’s
claim(s) for repayment of the Obligations, or (ix) any other circumstance which
might otherwise constitute a legal or equitable discharge or defense of any
other guarantor.
 
-2-

--------------------------------------------------------------------------------


 
SECTION 3.  Waiver. Each Guarantor hereby waives diligence, presentment, demand
of payment, filing of claims with a court in the event of receivership or
bankruptcy of Borrower or any other guarantor, protest or notice (except as
provided elsewhere in the Loan Documents) with respect to the Obligations and
all demands whatsoever, and covenants that this Guaranty will not be discharged,
except by the complete and indefeasible payment and satisfaction in full of all
of the Obligations. Each Guarantor further waives notice of (i) acceptance of
this Guaranty, (ii) the existence or incurring from time to time of any
Obligations guarantied hereunder, (iii) the existence of any Default or Event of
Default, demand of payment, nonpayment, or Lender taking any action, under the
Loan Agreement or any other Loan Document, and (iv) default and demand
hereunder. Upon the occurrence and during the continuance of any Event of
Default (as defined in the Loan Agreement), Lender may, in its sole election
(regardless of whether the liability of Borrower or any other guarantor of all
or any part of the Obligations has matured or may then be enforced), proceed
directly and at once, without notice, against any Guarantor to collect and
recover the full amount or any portion of the Obligations, without first
proceeding against Borrower, any other guarantor, or any other Person (as
defined in the Loan Agreement), firm or corporation, or against any security or
collateral for the Obligations. Each Guarantor agrees that this Guaranty
constitutes a guarantee of payment when due and not of collection.
 
SECTION 4.  Authorization. Lender is hereby authorized, without notice or demand
and without affecting the liability of any Guarantor hereunder, at any time and
from time to time to (i) renew, extend, accelerate or otherwise change the time
for payment of, or other terms relating to, the Obligations or otherwise modify,
amend or change the terms of any promissory note or other agreement, document or
instrument now or hereafter executed by Borrower or any other guarantor and
delivered to Lender; (ii) accept partial payments on the Obligations; (iii) take
and hold security or collateral for the payment of the Obligations guaranteed
hereby, or for the payment of this Guaranty, or for the payment of any other
guaranties of the Obligations, and exchange, enforce, waive and release any such
security or collateral; (iv) apply such security or collateral and direct the
order or manner of sale or other disposition thereof in its discretion as it may
determine; and (v) settle, release, compromise, collect or otherwise liquidate
the Obligations and any security or collateral therefor in any manner, without
affecting or impairing the obligations of any Guarantor hereunder. Lender shall
have the exclusive right to determine the time and manner of application of any
payments or credits, whether received from Borrower or any other source, and
such determination shall be binding on each Guarantor. All such payments and
credits may be applied, reversed and reapplied, in whole or in part, to any of
the Obligations as Lender shall determine in its discretion without affecting
the validity or enforceability of this Guaranty.
 
SECTION 5.  Security Interest. To secure the payment and performance of the
Obligations and each Guarantor’s obligations hereunder, each Guarantor grants to
Lender a continuing perfected lien on and security interest in all of such
Guarantor’s right, title and interest in and to the Collateral (as hereinafter
described). The term “Collateral” is and consists of all of the kinds and types
of property described in subsections (A) through (J) hereof, whether now owned
or hereafter at any time arising, acquired or created by such Guarantor and
wherever located, and includes all replacements, additions, accessions,
substitutions, and repairs, relating thereto or therefrom (all of the
capitalized terms used in the following subsections, unless otherwise defined
herein, shall have the meanings ascribed to such terms under the Uniform
Commercial Code as in effect in the State of New York, as applicable):
(A) Accounts; (B) Deposit Accounts; (C) Documents of Title; (D) Equipment;
(E) General Intangibles; (F) Inventory; (G) Investment Property;
(H) Intellectual Property; (I) property of each Guarantor of the type described
in the definition of the term “Other Collateral” contained in the Loan
Agreement; and (J) proceeds of all or any of the property described above,
including, without limitation, the proceeds of any insurance policies covering
any of the above described property. Each Guarantor hereby authorizes Lender to
record without such Guarantor’s signature any and all financing statements
deemed necessary or appropriate by Lender to the perfection of its security
interest in the Collateral. Each Guarantor agrees that Lender shall have the
rights and remedies of a secured party under the Uniform Commercial Code of the
State of New York, as now existing or hereafter amended, with respect to all of
the aforesaid property, including, without limitation, thereof, the right to
sell or otherwise dispose of any or all of such property and apply the proceeds
of such sale to the payment of the Obligations. In addition, at any time during
the existence of an Event of Default, Lender may, in its discretion, without
notice to any Guarantor and regardless of the acceptance of any security or
collateral for the payment hereof, appropriate and apply toward the payment of
the Obligations (i) any indebtedness due from Lender to any Guarantor, and
(ii) any moneys, credits or other property belonging to any Guarantor, at any
time held by or coming into the possession of Lender whether for deposit or
otherwise.
 
-3-

--------------------------------------------------------------------------------


 
SECTION 6.  Guarantors’ Responsibility. Each Guarantor hereby assumes
responsibility for keeping itself informed of the financial condition of
Borrower and any and all endorsers and/or other guarantors of any instrument or
document evidencing all or any part of the Obligations and of all other
circumstances bearing upon the risk of nonpayment of the Obligations or any part
thereof, and each Guarantor hereby agrees that Lender shall have no duty to
advise any Guarantor of information known to Lender regarding such condition or
any such circumstances or to undertake any investigation. If Lender, in its
discretion, undertakes at any time or from time to time to provide any such
information to any Guarantor, Lender shall be under no obligation to update any
such information or to provide any such information to any Guarantor on any
subsequent occasion. Each Guarantor further acknowledges that such Guarantor has
examined or had the opportunity to examine the Loan Agreement and the other Loan
Documents, and waives any defense which may exist resulting from such
Guarantor’s failure to receive or examine at any time the Loan Agreement or the
other Loan Documents.
 
SECTION 7.  Consent. Each Guarantor consents and agrees that Lender shall be
under no obligation to marshal any assets in favor of or against such Guarantor
or in payment of any or all of the Obligations. Each Guarantor further agrees
that, to the extent that Borrower, any Guarantor or any other Person makes a
payment or payments to Lender, or Lender receives any proceeds of Collateral (as
defined in the Loan Agreement), which payment or payments or any part thereof
are subsequently invalidated, declared to be fraudulent or preferential, set
aside and/or required to be repaid to Borrower, its estate, trustee, receiver or
any other Person, including, without limitation, such Guarantor, under any
bankruptcy law, state or federal law, common law or equitable theory, then to
the extent of such payment or repayment, the Obligations or the part thereof
which has been paid, reduced or satisfied by such amount, and such Guarantor’s
obligations hereunder with respect to such portion of the Obligations, shall be
reinstated and continued in full force and effect as of the date such initial
payment, reduction or satisfaction occurred.
 
-4-

--------------------------------------------------------------------------------


 
SECTION 8.  Transfer. Lender may sell or assign the Obligations or any part
thereof, or grant participations therein, and in any such event, each and every
immediate or remote assignee or holder of, or participant in, all or any of the
Obligations shall have the right to enforce this Guaranty, by suit or otherwise,
for the benefit of such assignee, holder or participant, as fully as if herein
by name specifically given such right, but Lender shall have an unimpaired
right, prior and superior to that of any such assignee, holder or participant,
to enforce this Guaranty for the benefit of Lender, as to any part of the
Obligations retained by Lender.
 
SECTION 9.  Binding on Assigns. This Guaranty shall be binding upon each
Guarantor and upon the heirs, executors, successors (including, without
limitation, any receiver, trustee or debtor-in-possession of or for such
Guarantor) and assigns of such Guarantor, and shall inure to the benefit of
Lender and its successors in interest and assigns; provided, however, that
Guarantor’s obligations hereunder may not be delegated or assigned without
Lender’s prior written consent.
 
SECTION 10.  Representations and Warranties. Each Guarantor represents and
warrants (which representations and warranties shall survive the execution and
delivery hereof) to Lender that:
 
(a)  Guarantor has the full power, authority and legal capacity to execute,
deliver and perform this Guaranty and the transactions contemplated hereby;
 
(b)  No consent of any person (including, without limitation, creditors of
Guarantor), which has not been obtained as of the date hereof, and no consent,
permit, approval or authorization of, exemption by, notice or report to, or
registration, filing or declaration with, any governmental authority is required
in connection with the execution, delivery, performance, validity or
enforceability of this Guaranty and the transactions contemplated hereby;
 
(c)  This Guaranty has been duly executed and delivered on behalf of Guarantor,
and constitutes the legal, valid and binding obligation of Guarantor,
enforceable in accordance with its terms, except as the enforceability thereof
may be limited by applicable bankruptcy, reorganization, insolvency, moratorium
or other laws affecting creditors’ rights generally;
 
(d)  The execution, delivery and performance of this Guaranty will not violate
any applicable law, organizational document of Guarantor, or material agreement
by which Guarantor or its properties or assets are bound; and
 
(e)  It is in Guarantor’s direct interest to assist Borrower in procuring credit
because Guarantor has a direct or indirect investment in or business
relationship with Borrower.
 
-5-

--------------------------------------------------------------------------------


 
SECTION 11.  Continuation. This Guaranty shall continue in full force and effect
(and may not be revoked or terminated), and Lender shall be entitled to make the
Term Loan and extend other financial accommodations to Borrower on the faith
hereof until such time as Lender has, in writing, notified Guarantors that all
of the Obligations have been indefeasibly paid and satisfied in full and the
Loan Agreement has been terminated.
 
SECTION 12.  Subrogation. Any and all rights of any nature of each Guarantor to
subrogation, contribution, reimbursement or indemnity and any right of such
Guarantor to recourse to any assets or property of, or payment from, Borrower or
any other guarantor of all or any part of the Obligations as a result of any
payments made or to be made hereunder for any reason are hereby unconditionally
waived, and such Guarantor shall not at any time exercise any of such rights
unless and until all of the Obligations have been indefeasibly paid and
satisfied in full. Any payments received by any Guarantor in violation of this
Section 12 shall be held in trust for and immediately remitted to Lender.
 
SECTION 13.  Subordination. The payment of any and all of the indebtedness,
liabilities and obligations of Borrower to Guarantors of every kind or nature,
whether joint or several, due or to become due, absolute or contingent, now
existing or hereafter arising, and whether principal, interest, fees, costs,
expenses or otherwise (collectively, the “Subordinated Debt”), is expressly
subordinated to the Obligations. So long as any Obligations remain outstanding
and the Loan Agreement has not been terminated, no payment of any kind (by
voluntary payment, prepayment, acceleration, setoff or otherwise) of any portion
of the Subordinated Debt may be made by Borrower or received or accepted by any
Guarantor at any time. Until such time as the Obligations have been indefeasibly
paid and satisfied in full and the Loan Agreement has been terminated, each
Guarantor will not (i) obtain any Lien on any property of Borrower to secure the
Subordinated Debt, or (ii) make demand for payment of all or any part of the
Subordinated Debt or commence any lawsuit, action or proceeding of any kind
against Borrower to recover all or any part of the Subordinated Debt. Any
payments received by any Guarantor in violation of this Section 13 shall be held
in trust for and immediately remitted to Lender.
 
SECTION 14.  GOVERNING LAW. THIS GUARANTY SHALL BE GOVERNED BY AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW
YORK WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.
 
SECTION 15.  CONSENT TO JURISDICTION; SERVICE OF PROCESS. EACH GUARANTOR HEREBY
CONSENTS TO THE JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED WITHIN THE
COUNTY OF NEW YORK, STATE OF NEW YORK, AND IRREVOCABLY AGREES THAT, SUBJECT TO
LENDER’S ELECTION, ALL ACTIONS OR PROCEEDINGS ARISING OUT OF OR RELATING TO THIS
GUARANTY SHALL BE LITIGATED IN SUCH COURTS. EACH GUARANTOR ACCEPTS FOR ITSELF,
GENERALLY AND UNCONDITIONALLY, THE NON-EXCLUSIVE JURISDICTION OF THE AFORESAID
COURTS AND WAIVES ANY DEFENSE OF FORUM NON CONVENIENS, AND IRREVOCABLY AGREES TO
BE BOUND BY ANY JUDGMENT RENDERED THEREBY IN CONNECTION WITH THIS GUARANTY. EACH
GUARANTOR HEREBY WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS AND AGREES THAT
ALL SUCH SERVICE OF PROCESS MAY BE MADE UPON SUCH GUARANTOR BY CERTIFIED OR
REGISTERED MAIL, RETURN RECEIPT REQUESTED, DIRECTED TO SUCH GUARANTOR, AT SUCH
GUARANTOR’S ADDRESS SET FORTH ON THE SIGNATURE PAGE HEREOF OR AS MOST RECENTLY
NOTIFIED BY SUCH GUARANTOR IN WRITING, AND SERVICE SO MADE SHALL BE COMPLETE TEN
(10) DAYS AFTER THE SAME HAS BEEN POSTED AS AFORESAID.
 
-6-

--------------------------------------------------------------------------------


 
SECTION 16.  JURY TRIAL WAIVER. EACH GUARANTOR AND LENDER HEREBY WAIVE THEIR
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING OUT OF THIS GUARANTY. EACH GUARANTOR AND LENDER ACKNOWLEDGE THAT THIS
WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH
HAS ALREADY RELIED ON THE WAIVER IN ENTERING INTO THIS GUARANTY AND THAT EACH
WILL CONTINUE TO RELY ON THE WAIVER IN THEIR RELATED FUTURE DEALINGS. EACH
GUARANTOR AND LENDER FURTHER WARRANT AND REPRESENT THAT EACH HAS REVIEWED THIS
WAIVER WITH ITS LEGAL COUNSEL, AND THAT EACH KNOWINGLY AND VOLUNTARILY WAIVES
ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL.
 
SECTION 17.  Entire Agreement; Severability. This Guaranty represents the entire
understanding and agreement between each Guarantor, on the one hand, and Lender,
on the other hand, with respect to the subject matter contained herein, and
there are no other existing agreements or understandings, whether oral or
written, between or among such parties as to such subject matter. Wherever
possible, each provision of this Guaranty shall be interpreted in such manner as
to be effective and valid under applicable law, but if any provision of this
Guaranty shall be prohibited by or invalid under applicable law, such provision
shall be ineffective only to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or the remaining provisions
of this Guaranty.
 
SECTION 18.  Cumulative Remedies; Amendments. All rights and remedies hereunder
and under the Loan Agreement and the other Loan Documents are cumulative and not
alternative, and Lender may proceed in any order from time to time against
Borrower, each Guarantor or any other guarantor of all or any part of the
Obligations and their respective assets. Lender shall not have any obligation to
proceed at any time or in any manner against, or exhaust any or all of Lender’s
rights against, Borrower or any other guarantor of all or any part of the
Obligations prior to proceeding against any Guarantor hereunder. No failure or
delay on the part of Lender in the exercise of any power, right or privilege
shall impair such power, right or privilege or be construed to be a waiver of
any Default or acquiescence therein, nor shall any single or partial exercise of
any such power, right or privilege preclude other or further exercise thereof or
of any other right, power or privilege. No amendment, modification or waiver of
any provision of this Guaranty, or consent to any departure by any Guarantor
therefrom, shall be effective unless the same shall be in writing and signed by
Lender and each Guarantor. Each amendment, modification or waiver shall be
effective only in the specific instance and for the specific purpose for which
the same was consented to by Lender.
 
[Remainder of Page Intentionally Left Blank]
 
-7-

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this Guaranty has been duly executed by the undersigned as
of July ___, 2007.



 
BORROWER:
     
AIRGATE INTERNATIONAL CORPORATION
     
By: /s/Scott Turner

--------------------------------------------------------------------------------

 
Name: Scott Turner
 
Title: Vice President
     
GUARANTORS:
     
PACIFIC CMA, INC.
     
By: /s/Scott Turner

--------------------------------------------------------------------------------


 
Name: Scott Turner
 
Title: Vice President
     
AIRGATE INTERNATIONAL CORPORATION (Chicago)
 
By: /s/Scott Turner

--------------------------------------------------------------------------------


 
Name: Scott Turner
 
Title: Vice President
     
PACIFIC CMA INTERNATIONAL, LLC
     
By: /s/Ling Kwok

--------------------------------------------------------------------------------


 
Name: Ling Kwok
 
Title: Agent
     
PARADIGM INTERNATIONAL, INC.
 
By: /s/Scott Turner

--------------------------------------------------------------------------------


 
Name: Scott Turner
 
Title: Vice President

 
Signature Page to Guaranty(Guarantors)


--------------------------------------------------------------------------------


 
Accepted:
 
BHC Interim Funding II, L.P.
By:
BHC Interim Funding Management, L.L.C.,
its General Partner
   
By:
BHC Investors II, L.L.C., its Managing Member
   
By:
GHH Holdings, L.L.C.
 
/s/Gerald Houghton

--------------------------------------------------------------------------------

By:
Name:
Gerald H. Houghton
   
Title:
Managing Member
 

 
Signature Page to Guaranty (Guarantors)


--------------------------------------------------------------------------------


 
HONG KONG, SAR: ss.:
 
On the ___ day of July in the year 2007 before me, the undersigned, personally
appeared Alfred Lam, personally known to me or proved to me on the basis of
satisfactory evidence to be the individual whose name is subscribed to the
within instrument and acknowledged to me that he executed the same in his
capacity as ______________________ Guarantor (as defined in the within
instrument), and that by his signature on the instrument, the individual, or the
person upon behalf of which the individual acted, executed the instrument. 
 

         
Notary Public
   

HONG KONG, SAR: ss.:
 
On the ___ day of July in the year 2007 before me, the undersigned, personally
appeared Alfred Lam, personally known to me or proved to me on the basis of
satisfactory evidence to be the individual whose name is subscribed to the
within instrument and acknowledged to me that he executed the same in his
capacity as ______________________ Guarantor (as defined in the within
instrument), and that by his signature on the instrument, the individual, or the
person upon behalf of which the individual acted, executed the instrument.
 

         
Notary Public
   

HONG KONG, SAR: ss.:
 
On the ___ day of July in the year 2007 before me, the undersigned, personally
appeared Alfred Lam, personally known to me or proved to me on the basis of
satisfactory evidence to be the individual whose name is subscribed to the
within instrument and acknowledged to me that he executed the same in his
capacity as ______________________ Guarantor (as defined in the within
instrument), and that by his signature on the instrument, the individual, or the
person upon behalf of which the individual acted, executed the instrument.
 

         
Notary Public
   




--------------------------------------------------------------------------------


 